217 F.2d 954
James J. DOUGHERTY, Administrator of the Estate of Arthur McBeth, Deceased, Plaintiff,v.A. M. UHRIK, Inc., and A. M. Uhrik, Individually, Defendants and Third-Party Plaintiffs, Appellants (Dominic A. Pingitore and Beletz Bros., Third-Party Defendants).
No. 11410.
United States Court of Appeals, Third Circuit.
Argued January 6, 1955.
Decided January 13, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
John B. Hannum, 3d, Philadelphia, Pa. (John Carey, J. B. H. Carter, Philadelphia, Pa., on the brief), for appellants.
William F. Quinlan, Philadelphia, Pa., for appellee.
Before MARIS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case in the light of the appellants' brief and oral argument discloses no error.


2
The judgment of the district court will be affirmed.